1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       GREENGATE FRESH, LLLP            No.   2:18-cv-03161-JAM-EFB
         an Arizona limited liability
12       limited partnership,
13                    Plaintiff,          ORDER GRANTING PLAINTIFF’S
                                          MOTION FOR TEMPORARY RESTRAINING
14           v.                           ORDER
15       TRINITY FRESH PROCUREMENT,
         LLC, et al.,
16
                      Defendants.
17

18           On December 13, 2018, Plaintiff filed a Motion for a
19   Temporary Restraining Order (“TRO”) under the Perishable
20   Agricultural Commodities Act (“PACA”), seeking temporary
21   preliminary relief to prevent Defendants from dissipating trust
22   assets.      See Mot., ECF No. 4; Compl., ECF No. 1.   Defendants
23   filed a response on December 17, 2018, Resp., ECF No. 7, to which
24   Plaintiff replied on December 19, 2018, Reply, ECF No. 9.      For
25   the reasons given below, the Court GRANTS Plaintiff’s Motion for
26   a Temporary Restraining Order.1
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g).
                                      1
1                                  I.    BACKGROUND

2           Between March 16, 2018 and December 3, 2018, Plaintiff sold

3    Defendants produce totaling an invoiced amount of $540,979.90.

4    Decl. of John P. Iverson (“Iverson Decl.”), ECF No. 4-2, p. 2

5    ¶ 4.   Defendants have failed to pay those invoices.         Id. ¶¶ 6–9.

6    On December 11, 2018, Plaintiff received an email from Defendant

7    Paul Abess, stating that Trinity Procurement had ceased

8    operations and will not have sufficient funds to satisfy its

9    creditors with PACA trust claims accepted in the final 30 days of

10   operations.    Id. ¶ 10.    Abess’s email also stated that Trinity

11   Procurement intended to use remaining funds to pay final wages,

12   benefits, and taxes.    Id.      Shortly after receiving this email,

13   Plaintiff filed its Complaint.        See Compl.

14                              II.     LEGAL STANDARD

15          A.   The Perishable Agricultural Commodities Act (“PACA”)

16          Congress enacted PACA in 1930 to prevent unfair trading

17   practices in the produce industry.         Sunkist Growers, Inc. v.

18   Fisher, 104 F.3d 280, 282 (9th Cir. 1997).          In 1984, Congress

19   amended PACA “to remedy the burden on commerce in perishable

20   agricultural commodities and to protect the public interest
21   caused by accounts receivable financing arrangements that

22   encumber or give lenders a security interest in the perishable

23   agricultural commodities superior to the growers.”          S & H Packing

24   & Sales Co. v. Tanimura Distrib., Inc., 883 F.3d 797, 802 (9th

25   Cir. 2018) (en banc) (internal quotation marks omitted).

26   “Congress intended to shield agricultural growers from risk in
27   enacting PACA ‘to protect the public interest.’ ”         Id. (quoting 7

28   U.S.C. § 499e(c)(1)).      Accordingly, PACA seeks “to benefit all
                                            2
1    parties and society by ensuring that growers are protected;

2    lenders know their risk; and agricultural commerce is encouraged

3    to benefit society.”     Id.

4          To enact its goals, PACA creates a statutory trust to

5    protect produce growers:

6          Perishable agricultural commodities received by a
           commission merchant, dealer, or broker in all
7          transactions, and all inventories of food or other
           products derived from perishable agricultural
8          commodities, and any receivables or proceeds from the
           sale of such commodities or products, shall be held by
9          such commission merchant, dealer, or broker in trust
           for the benefit of all unpaid suppliers or sellers of
10         such commodities or agents involved in the
           transaction, until full payment of the sums owing in
11         connection with such transactions has been received by
           such unpaid suppliers, sellers, or agents.
12

13   7 U.S.C. § 499e(c)(2).     “This provision imposes a ‘nonsegregated

14   floating trust’ on the commodities and their derivatives, and

15   permits the commingling of trust assets without defeating the

16   trust.”   S & H Packing, 883 F.3d at 802 (quoting Endico Potatoes,

17   Inc. v. CIT Grp./Factoring, Inc., 67 F.3d 1063, 1067 (2d Cir.

18   1995)).

19         Unpaid sellers of produce must give written notice of their

20   intent to preserve PACA trust benefits within thirty days or
21   include a statutorily specified notice on its invoices.    7 U.S.C.

22   § 499e(c)(3–4).   PACA makes it unlawful for buyers to fail to

23   make full payments promptly or fail to maintain the trust.     7

24   U.S.C. § 499b(4).   Buyers who violate § 499b are subject to

25   liability for any damages caused by their violation.    7 U.S.C.

26   § 499e(a).
27   ///

28   ///
                                        3
1        B.      Temporary Restraining Orders

2        Federal Rule of Civil Procedure 65 provides authority to

3    issue either preliminary injunctions or temporary restraining

4    orders.   Plaintiffs seeking these forms of injunctive relief must

5    demonstrate (1) that they are likely to succeed on the merits,

6    (2) that they are likely to suffer irreparable harm in the

7    absence of preliminary relief, (3) that the balance of equities

8    tips in their favor, and (4) that an injunction is in the public

9    interest.   Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d

10   1046, 1052 (9th Cir. 2009) (quoting Winter v. Natural Res. Def.

11   Council, 555 U.S. 7 (2008)).

12       Temporary restraining orders are emergency measures,

13   intended to preserve the status quo pending a fuller hearing on

14   the injunctive relief requested, and the irreparable harm must

15   therefore be clearly immediate.      Fed. R. Civ. Proc. 65(b)(1).

16   This district’s local rules further specify that the Court will

17   consider “whether the applicant could have sought relief by

18   motion for preliminary injunction at an earlier date without the

19   necessity for seeking last-minute relief by motion for temporary

20   restraining order.”    E.D. Cal. L.R. 231(b).
21                              III.     ANALYSIS

22       A.      Likelihood of Success

23       District Courts in the Ninth Circuit regularly grant TROs in

24   PACA cases, concluding that the prospect of trust assets being

25   depleted constitutes irreparable injury.       See CP Produce, LLC v.

26   Quality Fresh Farms, Inc., No. 118CV00077DADEPG, 2018 WL 1980749,
27   at *3 (E.D. Cal. Jan. 19, 2018) (collecting cases).

28       Here, Plaintiff has demonstrated a likelihood of success on
                                          4
1    its claims.     GreenGate Fresh provided evidence that it is a

2    “dealer” within the meaning of PACA, and that Trinity

3    Distribution and Trinity Procurement are buyers licensed under

4    PACA.    See Iverson Decl., ¶¶ 3–4.      Plaintiff further provides

5    evidence that Defendants Abess and Trinity Procurement were in

6    positions of control over Plaintiff’s PACA trust assets.         See id.

7    ¶ 11.    The produce was sold in interstate commerce, as required

8    by 7 U.S.C. § 499a(b)(8).     Id. ¶ 4.    The invoices contain the

9    statutorily required language to ensure Plaintiff preserved its

10   rights to the benefits of the statutory trust under 7 U.S.C.

11   § 499e(c)(4).     Iverson Decl., Ex. 1, ECF No. 4-2, pp. 5–136.

12   Plaintiff provides declarations that Defendants accepted its

13   produce, but have not paid the provided invoices.        Id. ¶¶ 8–9.

14           Given this evidence, it is likely Plaintiff can succeed on

15   the merits of its PACA claims.

16           B.   Likelihood of Irreparable Injury

17           Plaintiff can also show a likelihood of irreparable injury

18   in the form of dissipated trust assets.       See Tanimura & Antle,

19   Inc. v. Packed Fresh Produce, Inc., 222 F.3d 132, 140 (3d Cir.

20   2000) (holding that PACA trust dissipation can constitutes
21   irreparable harm).     Iverson declares that Defendants have ceased

22   operations, have substantial accounts receivable yet to be

23   collected, and intend to pay wages, benefits, and taxes rather

24   than PACA trust claims.     Iverson Decl. ¶ 10.    As identified

25   above, courts accept the dissipation of assets from the PACA

26   trust as indicative of irreparable injury.       See, e.g., CP
27   Produce, 2018 WL 1980749, at *3.

28   ///
                                        5
1        C.     Balance of the Equities and the Public Interest

2        The balance of equities thus tips towards Plaintiff.        It is

3    statutorily entitled to a trust in the proceeds of any sales from

4    the products it shipped until the outstanding invoices are paid

5    in full.   7 U.S.C. § 499e(c)(2).       Defendants have not

6    demonstrated any hardship they will suffer by being forced to not

7    dissipate trust assets.

8        Finally, a TRO here would be in the public interest.        As the

9    Ninth Circuit recently noted in S & H Packing, PACA seeks to

10   further the public interest by ensuring the protection of produce

11   growers and encouraging agricultural commerce for social benefit.

12   883 F.3d at 802.   Given Plaintiff’s likelihood of success on the

13   merits and Congress’s intent in passing PACA, the public interest

14   will be served by granting the TRO here.

15       D.     Rule 65 Bond or Security

16       Rule 65 provides that a court may only issue a TRO “if the

17   movant gives security in an amount that the court considers

18   proper to pay the costs and damages sustained by any party found

19   to have been wrongfully enjoined or restrained.”        Fed. R. Civ. P.

20   65(c).   Here, based on the evidence presented, the Court
21   concludes no bond or security is required of Plaintiff.       See,

22   e.g., CP Produce, 2018 WL 1980749, at *4.

23                        IV.   CONCLUSION AND ORDER

24       For all of the reasons set forth above:

25       1.     Plaintiff’s Motion for a Temporary Restraining Order

26   (ECF No. 4) is GRANTED;
27       2.     Defendants are directed to deliver to Plaintiff’s

28   counsel, on or before December 24, 2018, true and correct copies
                                         6
1    of Defendants’ financial and/or business records identifying and

2    describing all PACA trust assets currently within the possession,

3    custody, and control of defendants and which disclose the

4    location of all such PACA trust assets.   For purposes of

5    compliance with this provision, PACA trust assets are defined to

6    include those assets which are identified as being part of the

7    PACA trust pursuant to 7 C.F.R. § 46.46(b), which states:

8        The trust is made up of perishable agricultural
         commodities received in all transactions, all
9        inventories of food or other products derived from
         such perishable agricultural commodities, and all
10       receivables or proceeds from the sale of such
         commodities and food or products derived therefrom.
11       Trust assets are to be preserved as a nonsegregated
         “floating” trust. Commingling of trust assets is
12       contemplated.
13       3.   The court sets the following schedule with respect to a

14   motion for preliminary injunction:

15       a.   Plaintiff’s motion for preliminary injunction is due by

16   December 26, 2018;

17       b.   Defendants shall file their opposition to Plaintiff’s

18   motion by December 31, 2018;

19       c.   Plaintiff may choose to file a reply to the opposition

20   by January 2, 2019; and
21       d.   The motion for preliminary injunction has been

22   determined to be suitable for decision without oral argument.

23   E.D. Cal. L.R. 230(g).

24       4.   The court orders that Defendants and any officers,

25   directors, shareholders, employees, agents, bankers,

26   subsidiaries, successors, assignees, principals, attorneys, and
27   persons acting in concert with them shall be and hereby are

28   restrained and prevented from transferring, withdrawing or in any
                                     7
1    other manner removing trust assets held pursuant to 7 U.S.C.

2    § 499e et seq., including funds on deposit in banking accounts

3    held by or on behalf of Defendants;

4          5.   The Court orders that, pending determination of a

5    motion for preliminary injunction, Defendants and all owners,

6    officers, directors, shareholders, employees, agents, bankers,

7    subsidiaries, successors, assignees, principals, assignors,

8    attorneys, and persons acting in concert with them, shall be

9    restrained and prevented from engaging in, committing, or

10   performing directly and indirectly, any and all of the following

11   acts:

12         a.   Removing, withdrawing, transferring, assigning, or

13   selling to any other person or entity, the proceeds from the

14   sales of any or all existing or future inventories of food or

15   other products derived from perishable agricultural commodities,

16   and/or receipts of payment for products or crops sold prior to

17   the date of this order and/or otherwise disposing of assets,

18   books, or funds;

19         b.   Taking any other action whatsoever which causes, has

20   the effect of causing, or which otherwise dissipates Plaintiff’s
21   beneficiary interests in the trust assets; and

22         c.   Taking any other action whatsoever which violates 7

23   U.S.C. § 499e(c)(1) through (4), inclusive, and 7 U.S.C.

24   § 499b(4).

25         6.   No bond shall be required to be posted by Plaintiff

26   pursuant to Rule 65(c) of the Federal Rules of Civil Procedure;
27   and

28         7.   Defendants are further notified of their right to apply
                                      8
1    to the court for modification or dissolution of this TRO, if

2    appropriate and supported by a showing of good cause, on two (2)

3    days’ notice or such shorter notice as the court may allow.    See

4    Fed. R. Civ. P. 65(b)(4) and Local Rule 231(c)(8).

5        IT IS SO ORDERED.

6    Dated:   December 20, 2018

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     9
